DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2021, has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a golf ball tracking system” in claim 17, line 1. The term “system” is a generic placeholder, which is accompanied by the functional language “golf ball tracking” and “configured to detect the position of a golf ball on the golf green,” and the claim does not recite sufficient structure to perform the golf tracking function. See MPEP 2181.I.A-C. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid interpretation under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3-4, 9-11, 13, 14, 16, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Coffman (US Patent No. 9,993,712, hereinafter Coffman) in view of Roberts (US Patent Pub. 2015/0087433, hereinafter Roberts).
Regarding claim 1, Coffman discloses a golf system (Figs. 43-44) comprising a reconfigurable golf green (green simulation apparatus, Figs. 43-44; col. 6, lines 10-13) having a center (deck 192; see col. 17, lines 21-32, the deck 192 being the rotatable “central region” described at col. 17, lines 20-21) and a hole (col. 10, lines 14-22), wherein the reconfigurable golf green includes a plurality of discrete movable golf green sections (movable positioning elements 42 of movable peripheral region 188, col. 18, lines 27-36, the continuous covering of which may be omitted as described by Coffman at col. 11, lines 15-19; also see col. 17, lines 56-60), wherein the golf system is configured so that each golf green section (42) is movable and the golf system is configured to raise or lower the golf green sections (42; col. 18, lines 27-36), wherein each of the discrete moveable golf green sections (42) defines a portion of a ring that is generally concentric with the center (see concentric ring of positioning elements 42 around deck in Fig. 43). The examiner notes that, in view of Applicant’s disclosure, the broadest reasonable interpretation of the term “playable area” is an area that is capable of use for play according to rules of game play. As used in Applicant’s disclosure, the term “playable area” does not in itself impart any particular structural distinction that renders the area playable as opposed to non-playable. (For example, see Applicant’s disclosure at pg. 15, line 9-pg. 16, line 9, that the size of the “playable area” may be changed by simply changing the appearance of the green, for example, by projecting a light onto the green to designate a playable area, or by is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). In this case, Coffman is inherently capable of use as claimed. Specifically, the golf green sections (84) of Coffman can be raised and lowered to change the shape of a playable area of the golf green, for example, by changing the surface contour of a playable area (compare Figs. 13-14); and to change/alter the size of a playable area, for example, by raising or lowering a subset of the golf green sections (84) as compared to another subset of the golf green sections (84) and designating the raised or lowered golf green sections as “playable” according to rules of the game
	In Figs. 43-44, Coffman is silent with respect to the location of the hole and does not explicitly state that the hole is located in the center in the embodiment of Fig. 43 (i.e., the deck 192 that forms the central region in Fig. 43). However, at col. 15, lines 43-44, referring to the embodiment of Fig. 34, Coffman teaches that the central region may include the hole. Therefore, it would have been obvious to one of ordinary skill in the art before the effective 
	Coffman does not teach that each of the discrete moveable golf green sections defines a ring or an arcuate portion thereof concentric with the hole. However, Roberts teaches a golf training aid (100, Figs. 1A-B; para. 0024) having a center (106), a hole (108) disposed in the center for receiving a golf ball, and a plurality of green sections (102, 104) each defining a ring concentric with the hole (108). Roberts teaches that this concentric configuration of green sections (102, 104) relative to the hole (108), which may be at different elevations relative to the center (106) or at the same elevation relative to the center (106; para. 0027, lines 16-23), may be advantageous for improving a golfer’s techniques in surmounting golf course hazards such as sand traps or bunkers (para. 0007-0008). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Coffman by providing each of the discrete moveable golf green sections of Coffman in the shape of a ring or an arcuate portion thereof concentric with the hole, as suggested by Roberts, so that the reconfigurable golf green can be configured for effective and entertaining training to improve a golfer’s skills, such as surmounting golf course hazards including sand traps or bunkers (Roberts, para. 0007-0008). The examiner notes that it would have been obvious to one of ordinary skill in the art to accomplish this either by providing the movable peripheral region (188; col. 18, lines 27-29) of Coffman in the form of concentric rings and/or by providing each of Coffman’s positioning elements (42) with an arcuate shape to form the 
	Regarding claim 3, the modified Coffman teaches the claimed invention substantially as claimed, as set forth above for claim 1. As noted above for claim 1, Coffman teaches the movable golf green sections (42) define a concentric ring relative to the center (192), and Roberts teaches a series of concentric rings (102, 104) that are concentric relative to the hole (108), such that when modifying Coffman in view of Roberts as set forth above, it would have been obvious to one of ordinary skill in the art to configure the movable golf green sections of Coffman to define a series of concentric rings relative to the hole, as suggested by Roberts, so that the reconfigurable golf green can be configured for effective and entertaining training to improve a golfer’s skills, as discussed above.
Regarding claim 4, the modified Coffman teaches the claimed invention substantially as claimed, as set forth above for claim 3. Coffman further teaches the golf system is configured to raise or lower the concentric rings (i.e., by raising or lowering the movable positioning elements 42 that form the concentric rings; col. 8, lines 1-7; col. 18, lines 27-38). The golf system of the modified Coffman is inherently capable of altering a diameter of the playable area of the golf green, for example, by lowering the concentric rings closest to the center so that the diameter of the playable area is limited to the center, or by raising the concentric rings to meet the contours of the center so that the diameter of the playable area includes both the center and the concentric rings (col. 18, lines 27-34). As noted above, the term “playable area” is broadly interpreted in view of Applicant’s disclosure as describing an area that is capable of use for play (e.g., according to rules of game play), and does not in itself impart any particular structural 
Regarding claim 9, the examiner notes that in the system of Coffman, a golf ball may be rested anywhere on the upper surface of the green simulation apparatus (col. 16, lines 45-49). Therefore, the system disclosed by Coffman is understood to include a plurality of tee positions (i.e., a plurality of location at which the ball may be rested to be struck by the user) distributed at different distances from the hole, from which a user may strike a ball in the direction of the hole, in use. The examiner notes that the term “tee position” is broadly interpreted in view of Applicant’s disclosure to mean a position at which a ball may be placed for striking, since Applicant has not disclosed any particular structure associated with the tee positions.
Regarding claim 10, the modified Coffman teaches the claimed invention substantially as claimed, as set forth above for claim 1. Although the embodiment illustrated in Figs. 43-44 of Coffman does not show the upper surfaces of the movable green sections being flush, Coffman further discloses that when a covering is omitted (e.g., covering 200 shown in Fig. 41, which may be omitted; col. 11, lines 15-19, “the covering 40 may be omitted and the upper end 44 of the positioning elements may collectively form the upper surface 22 of the apparatus”), the plurality of movable golf green sections may comprise upper surfaces (86) that are flush when two or more movable golf green sections are positioned adjacent each other (as illustrated in Fig. 13, col. 11, lines 15-31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Coffman by configuring the upper surfaces of the movable green sections to be flush when 
Regarding claim 11, the modified Coffman teaches the claimed invention substantially as claimed, as set forth above for claim 10. Coffman further discloses an interface between adjacent golf green sections comprises an overlapping arrangement (col. 12, lines 11-16; “the top surface 86 of each surface element 84 may have a cover patch … the cover patch of one surface element may overlap a portion of the cover patch of an adjacent surface element”).
Regarding claim 13, the modified Coffman teaches the claimed invention substantially as claimed, as set forth above for claim 1. Coffman further discloses each golf green section (42) comprises one or more hydraulic cylinders (hydraulic actuator 70, col. 9, line 62-col. 10, line 13, Fig. 1), and wherein the golf system is configured to raise or lower the golf green sections (42) via extending or retracting the one or more hydraulic cylinders (70; col. 10, lines 4-5).
Regarding claim 14, the modified Coffman teaches the claimed invention substantially as claimed, as set forth above for claim 13. As noted above for claim 1, Coffman teaches the movable golf green sections (42) define a concentric ring relative to the center (192). The concentric ring comprises a plurality of circumferentially distributed hydraulic cylinders (each positioning element 42 of Figs. 43-44 having an hydraulic actuator 70 as described at col. 9, line 62-col. 10, line 13, illustrated in Fig. 1). Roberts teaches a series of concentric rings (102, 104) that are concentric relative to the hole (108), such that when modifying Coffman in view of Roberts as set forth above, it would have been obvious to one of ordinary skill in the art to configure the movable golf green sections of Coffman to define a series of the concentric rings 
Regarding claim 16, the modified Coffman teaches the claimed invention substantially as claimed, as set forth above for claim 1. Coffman further teaches (Fig. 7) each moveable golf green section (42) comprises a plurality of segments (pin 50 and head 56), each segment (50, 56) comprising a connection arrangement for engagement with the connection arrangement of another segment (i.e., the pin 50 is engaged/connected to the head 56, as shown in Fig. 7; col. 8, lines 42-43).
Regarding claim 21, the modified Coffman teaches the claimed invention substantially as claimed, as set forth above for claim 1. Coffman further teaches (Figs. 43-44) the center (192) of the golf green comprises an upper surface (194; col. 17, lines 56-60). Each golf green section (42/188) is moveable between a state in which an upper surface of the golf green section (42/188) is contiguous with the upper surface of the center (194; col. 18, lines 27-29, “peripheral region 188 of the upper surface may be movable in a vertical direction meet or substantially meet the contours of the central region”) and a state in which the upper surface of the golf green section (42/188) is isolated from the upper surface of the center (since the positioning elements 42 are movable a vertical distance ranging from 0 inches to 24 inches or more; see col. 8, lines 24-31). As discussed above for claim 1, the terms “playable” and “non-playable” do not impart any particular structural distinction that renders the area playable as opposed to non-playable and therefore do not distinguish Applicant’s system from the prior art.
claim 23, Coffman discloses a method of operating a golf green (green simulation apparatus, Figs. 43-44; col. 6, lines 10-13), the method comprising: providing a center (deck 192; see col. 17, lines 21-32, the deck 192 being the rotatable “central region” described at col. 17, lines 20-21) and a hole (col. 10, lines 14-22); providing a plurality of discrete movable golf green sections (movable positioning elements 42 of movable peripheral region 188, col. 18, lines 27-36, the continuous covering of which may be omitted as described by Coffman at col. 11, lines 15-19; also see col. 17, lines 56-60) which are cooperable to define a playable area of the golf green; selectively moving one or more of the discrete golf green sections (42) between a raised position and a lowered position (col. 18, lines 27-36), wherein each of the discrete moveable golf green sections (42) defines a portion of a ring that is generally concentric with the center (see concentric ring of positioning elements 42 around deck in Fig. 43). The examiner notes that the clause “in order to alter a size of the playable area” expresses an intended result of the positively recited method step of moving the golf green sections between the raised and lowered positions. As discussed above, the term “playable” is broadly interpreted in view of Applicant’s disclosure as describing areas that are considered to be playable according to rules of play (see Applicant’s disclosure at pg. 16, lines 5-9, that the size of the “playable area” may be changed by digitally altering the size of the area that is considered to be playable according to the rules of usage). Therefore, the clause “in order to alter a size of the playable area” does not further limit either the manipulative steps or the structure employed in the claimed method. 
In Figs. 43-44, Coffman is silent with respect to the location of the hole and does not explicitly state that the hole is located in the center in the embodiment of Fig. 43 (i.e., the deck 
	Coffman does not teach that each of the discrete moveable golf green sections defines a ring or an arcuate portion thereof concentric with the hole. However, Roberts teaches a golf training aid (100, Figs. 1A-B; para. 0024) having a center (106), a hole (108) disposed in the center for receiving a golf ball, and a plurality of green sections (102, 104) each defining a ring concentric with the hole (108). Roberts teaches that this concentric configuration of green sections (102, 104) relative to the hole (108), which may be at different elevations relative to the center (106) or at the same elevation relative to the center (106; para. 0027, lines 16-23), may be advantageous for improving a golfer’s techniques in surmounting golf course hazards such as sand traps or bunkers (para. 0007-0008). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Coffman by providing each of the discrete moveable golf green sections of Coffman in the shape of a ring or an arcuate portion thereof concentric with the hole, as suggested by Roberts, so that the reconfigurable golf green can be configured for effective and entertaining training to improve a golfer’s skills, such as surmounting golf course hazards including sand traps or bunkers (Roberts, para. 0007-0008). The examiner notes that it would have been 
Regarding claim 24, the modified Coffman teaches the claimed invention substantially as claimed, as set forth above for claim 23. Although the embodiment illustrated in Figs. 43-44 of Coffman does not show the upper surfaces of the movable green sections being contiguous, Coffman further discloses that when a covering is omitted (e.g., covering 200 shown in Fig. 41, which may be omitted; col. 11, lines 15-19, “the covering 40 may be omitted and the upper end 44 of the positioning elements may collectively form the upper surface 22 of the apparatus”), the plurality of movable golf green sections are cooperable so that the upper surfaces of the  moveable green sections are contiguous (as illustrated in Fig. 13, col. 11, lines 15-31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Coffman by configuring the upper surfaces of the movable green sections to be contiguous when positioned adjacent to each other, as taught by Coffman with respect to Figs. 13-19, so that the upper surfaces of the movable green sections may collectively form a contiguous upper surface of the apparatus (Coffman, col. 11, lines 15-31).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Coffman in view of Roberts, in further view of Gelina (US Patent No. 4,900,023, hereinafter Gelina).
claims 6 and 7, the modified Coffman teaches the claimed invention substantially as claimed, as set forth above for claim 1. In the embodiment of Figs. 43-44, Coffman does not teach the hole is a reconfigurable hole. However, in the art of golf holes, Gelina teaches (Figs. 1-4) a reconfigurable hole (claim 6) for receiving a golf ball (col. 1, lines 20-29), comprising a cylindrical bore (cup 28; col. 2, lines 16-19) having an upper end (30); one or more coaxial rings (first and second body members 12, 20; col. 1, line 65-col. 2, line 6, Figs. 1-4) located within the bore (28); and an adjustable aperture at the upper end (col. 2, lines 29-40, “putting aperture”/”golf cup opening”), wherein the reconfigurable hole is inherently capable of performing the functional limitation of altering the diameter of the adjustable aperture (col. 2, lines 28-35) via raising one or more of the coaxial rings (12, 20) to the upper end of the bore (Fig. 3) or lowering one or more of the coaxial rings (12, 20) into the bore (38) away from the upper end (since the inner ring 20 is removably fitted into the outer ring 12 and can therefore be lowered into the cup, e.g., by the user pushing the inner ring 20 out of the outer ring 12 toward the bottom of the cup) (claim 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Coffman by providing the hole of Coffman with a cylindrical bore, one or more coaxial rings, and an adjustable aperture as taught by Gelina, in order to decrease the effective top opening of the golf hole to increase the golfer’s putting proficiency (Gelina, col. 1, lines 5-29).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Coffman in view of Roberts, in further view of Barlow (US Patent Pub. 2003/0190969, hereinafter Barlow).
Regarding claim 12, the modified Coffman teaches the claimed invention substantially as claimed, as set forth above for claim 11. Coffman does not explicitly teach the overlapping .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Coffman in view of Roberts, in further view of Gupta et al. (US Patent No. 9,821,220, hereinafter Gupta).
Regarding claim 17, Coffman teaches the claimed invention substantially as claimed, as set forth above for claim 1. Coffman further discloses (Fig. 8) a golf ball tracking system (ball path analysis device 16; col. 6, line 65-col. 7, line 4). The examiner notes that “golf ball tracking system” is interpreted under 35 USC 112(f) as being limited by Applicant’s specification to cameras or sensors. Coffman does not explicitly teach that the golf ball tracking system includes cameras or sensors configured to detect the position of a golf ball on the golf green. However, Gupta teaches a similar golf system (Fig. 1B) including a golf ball tracking system (102) .
Allowable Subject Matter
Claims 5, 15, 25, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 is allowed.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The examiner notes that Coffman shows the movable green sections (42, Fig. 44) arranged in a concentric ring around a central region (deck 192 with upper face 194) of the green. Configuration of the green sections as rings or arcuate portions thereof concentric with the hole would have been obvious to one of ordinary skill in the art in view of Roberts, as set forth in detail above in response to Applicant’s amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /July 15, 2021/